



COURT OF APPEAL FOR ONTARIO

CITATION: Boehme (Re), 2013 ONCA 337

DATE20130524

DOCKET: C56190

Weiler, Blair and Strathy JJ.A.

IN THE MATTER OF RALPH BOEHME

AN APPEAL UNDER PART XX.1 OF THE
CRIMINAL CODE

Ralph Boehme, acting in person

Paul Burstein,
amicus curiae

Michael Perlin, for the respondent Crown

Barbara Walker-Renshaw, for the respondent, Person in
    Charge of Ontario Shores Centre for Mental Health Sciences

Heard: May 22, 2013

On appeal against the disposition of the Ontario Review
    Board dated September 20, 2012 (Reasons for Disposition Dated November 29,
    2012).

ENDORSEMENT

Overview

[1]

Mr. Boehme seeks to set aside the disposition of the Ontario Review
    Board determining that he continues to pose a significant threat to the safety
    of the community and requiring his continued detention in custody at the
    General Forensic Service unit of the Ontario Shores Centre for Mental Health Sciences. 
    The disposition makes allowances for him to enter the community and, with
    approval of the Person-in-Charge of Ontario Shores, to reside in the community.

[2]

Mr. Boehme asked for a conditional discharge at the hearing, but in this
    Court requests an absolute discharge.  He submits that the ORB's decision was
    unreasonable and that the Board misapprehended the evidence and made erroneous
    findings of fact.  He also seeks to file fresh evidence.

[3]

We do not accept these submissions.  In addition, we conclude that the
    proposed fresh evidence, even if admissible, would not have affected the
    decision of the Board and would not affect the disposition of this appeal.

The Index Offence(s) and the Circumstances of the Appellant

[4]

The specific index offence occurred in August 2011, but was predated by
    a number of other related offences.  The appellant was found not criminally
    responsible (NCR) for failing to comply with a probation order and uttering
    threats against the complainant.  The complainant was the owner/operator of a
    property management company and had managed the property in which the
    appellant's late mother had lived and died.  The appellant was given a period
    of time to retrieve his mothers effects and, when he did not comply, the
    management company placed them in storage, which meant that the appellant had
    to pay a storage fee to obtain their release.

[5]

This triggered a lengthy crusade by the appellant against the
    complainant in the courts and elsewhere.  The appellant became obsessed with
    the complainant.  In 2000, 2002, 2004 and 2008, he was convicted of criminally
    harassing behaviour.  The failure to comply charge in August 2011 related to
    the probation order imposed following his 2008 conviction.

[6]

The appellant is diagnosed as suffering from Delusional Disorder.  He
    continues to deny the existence of any mental disorder and has a long history
    of non-compliance with his prescribed medication.  Although he has had no
    direct contact with the complainant since his original detention at Ontario
    Shores, the appellant drafted a letter to the Toronto Sun, scathingly critical of
    the complainant, accusing her of having caused him all sorts of financial and
    emotional harm due to his Germanic descent, which the appellant's attending
    psychiatrist considered to be evidence of his "continuing persistent
    delusional disorder and lack of insight and judgment."

[7]

On this basis, the treating psychiatrist and the hospital concluded that
    the appellant continues to be unable to manage his disease, that he would be
    unstable in the community, and that he continued to pose a significant threat
    to the safety of the community.

[8]

The ORB accepted this conclusion.

The Merits of the Appeal

[9]

On the merits of the appeal, we note that in his factum, Mr. Burstein,
    as
amicus curiae
, very carefully and helpfully outlined the history
    and the facts underlying the Board's disposition, as well as the appellant's
    arguments, but concluded in the end that "[a]fter having reviewed the
    record of the hearing before the Board, as well as the new information which the
    Appellant has since filed with this Court,
amicus curiae
cannot offer
    this Court any further assistance concerning the Appellant's ground of
    appeal."

[10]

We
    do not accept the appellant's submission that the Board's decision was
    unreasonable insofar as it denied him a conditional or absolute discharge.  The
    decision was based primarily on (1) the appellant's inability to live
    independently in the community and (2) the continued significant threat posed
    by the appellant's poor insight and continued thoughts of delusion and
    persecution.  There was ample basis in the record to support these findings and
    they fully support the decision to deny the appellant a conditional discharge. 
    As an expert tribunal, the Board's decision is entitled to considerable
    deference.

[11]

Nor
    do we accept that the Board misapprehended the evidence.  We see no material
    errors in its treatment of the evidence.

Fresh Evidence

[12]

Finally,
    even if we were to take into account the fresh evidence sought to be filed by
    the appellant, that evidence would not have affected the Board's decision in
    any way, in our view.  The Board would still have been left with its concern
    that, as a result of his Delusional Disorder, the appellant would continue to
    be obsessed with his pursuit of the complainant and pose a continued threat to
    the community as a result.  The same considerations apply to the appeal.

Disposition

[13]

For
    the foregoing reasons, we dismiss the appeal.

K.M. Weiler J.A.

R.A. Blair J.A.

G.R. Strathy J.A.


